NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        AUG 6 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: LAKE MATHEWS MINERAL                     No.    20-55684
PROPERTIES, LTD.,
                                                D.C. No. 2:19-cv-09063-DOC
             Debtor,
______________________________
                                                MEMORANDUM*
PAUL MERRITT,

                Appellant,

 v.

LAKE MATHEWS MINERAL
PROPERTIES, LTD.; ELISSA D. MILLER,
Trustee,

                Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                             Submitted August 4, 2021**
                              San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit
Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Paul Merritt appeals pro se from a district court order affirming the

bankruptcy court’s denial of his motion to dismiss a bankruptcy case, and from the

district court order denying reconsideration. The parties are familiar with the facts,

so we do not repeat them here. We have jurisdiction under 28 U.S.C. § 158(d), and

we affirm.

      The district court denied Merritt’s motion for reconsideration on the ground

that Merritt had not satisfied the requirements of Federal Rules of Civil Procedure

60(b) or 59(e), and because the district court had fully considered the fraud

assertions. We review for an abuse of discretion, Sch. Dist. No. 1J, Multnomah

Cnty. v. ACandS, Inc., 5 F.3d 1255, 1262–63 (9th Cir. 1993), and find none.

Merritt simply repeats the assertions as to bankruptcy fraud that the district court

had considered and found unsupported by the record.

      Merritt also challenges the bankruptcy court’s denial of his motion to

dismiss the bankruptcy case for fraud, which the district court summarily affirmed.

The court reviews de novo a district court decision on appeal from a bankruptcy

court, applying the same standard of review applied by the district court. In re JTS

Corp., 617 F.3d 1102, 1109 (9th Cir. 2010). We therefore review the bankruptcy

court’s findings of fact for clear error and its conclusions of law de novo. Id. The

bankruptcy court considered Merritt’s assertions of bankruptcy fraud. The

bankruptcy court concluded, among other things, that Merritt was estopped from


                                          2
arguing that the filing of the bankruptcy petition was unauthorized, and that

Merritt’s motion had been brought for an improper purpose. Merritt does not

address the estoppel holding; rather, he challenges factual findings, asserting that

the record established fraud. Merritt’s briefing is largely comprised of allegations

unmoored from the record, and he has not shown clear error.

      AFFIRMED.




                                          3